DETAILED ACTION
This Office Action is in response to the communication filed on 07/08/2020. 
Claims 1-14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figs. 1-3, and 5 are incomplete/unfinished. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: e.g. pages 7-8, 10, and 12 of the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-2, 4-6, and 12 are objected to because of the following informalities: 

Abbreviations "MAC," "SSIDs," and "LAN" as recited in claims 4-6, and 12 respectively should be written in expanded forms or at least defined once when recited for the first time, e.g. media access control (MAC) address.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites conditional language "if the identifier…," however, it's unclear which step(s) with the limitation "if" is/are being performed. Claim 14 has similar issue. 

Dependent claims 2-13 are also rejected for inheriting the deficiency of independent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singhal (US 2005/0249225).
Claim 1, Singhal teaches: 
A method of processing a data packet received by a packet sniffer, the packet containing an associated identifier, the method comprising:

determining if the identifier corresponds to a particular network; wherein: if the identifier is determined to correspond to the particular network, the identifier is provided to the recipient; and if the identifier is determined to not correspond to the particular network, the identifier is withheld from the recipient. (e.g. [0057], "if routing to a sub-network…removes the router id…as in packet header…to keep it from being disseminated out of the major router network" [0113], "If the next router leg from a major router…is to a non-major router of the global network…remove the router id from the packet header" [0115], "by removing the router id from the router leg that is routed to a sub-network makes sure that the router id code is one of the secret codes that is shared only between the major routers")
Claim 11, Singhal teaches:
the recipient is a server. (e.g. [0056]-[0058])
Claim 13, Singhal teaches:
removing some or all of a payload of the data packet before transmitting the data packet to the recipient. (e.g. [0057], [0113])
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2005/0249225) in view of Jang et al. (US 2004/0006642).
Claim 2, Singhal teaches transmitting the packet to the recipient comprises providing the identifier to the recipient (see above) and does not appear to explicitly teach but Jang teaches: 
in coded form. (e.g. [0011]-[0013])

Claim 3, Singhal teaches the data packet and the method (see above) and does not appear to explicitly teach but Jang teaches: 
a plurality of identifiers and each identifier in the plurality of identifiers. (e.g. [0005]-[0006], [0011]-[0012])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Jang into the invention of Singhal, and the motivation for such an implementation would be for the purpose of improving security of a system by not exposing a MAC address during data packet transmission and thereby guaranteeing users' anonymity (Jang abstract).
Claim 4, Singhal does not appear to explicitly teach but Jang teaches:
the plurality of identifiers comprises one or more MAC addresses. (e.g. [0005]-[0006], [0011]-[0012])

Claim 5, Singhal-Jang combination teaches:
the plurality of identifiers comprises between three and six MAC addresses inclusive. (e.g. Jang [0011]-[0012])
Same motivation as presented in claim 4 would apply.  
Claim 12, Singhal teaches the particular network (see above) and does not appear to explicitly teach but Jang teaches:
a LAN. (e.g. [0005]-[0006], [0011]-[0012])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Jang into the invention of Singhal, and the motivation for such an implementation would be for the purpose of improving security of a system by not exposing a MAC address during data packet transmission and thereby guaranteeing users' anonymity (Jang abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2005/0249225) in view of Bar-Niv et al. (US 2015/0195710).
Claim 6, Singhal does not appear to explicitly teach but Bar-Niv teaches:
the plurality of identifiers comprises one or more SSIDs. (e.g. [0061]-[0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Bar-Niv into the invention of Singhal, and the motivation for such an implementation would be for the purpose of decreasing the ability of a malicious user to connect between devices and disallowing the malicious user to obtain useful information regarding devices and connections between the devices (Bar-Niv [0063], [0092]).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2005/0249225) in view of Jang et al. (US 2004/0006642) further in view of Miles et al. (US 2017/0223003).
Claim 7, Singhal-Jang combination teaches providing the identifier to a recipient and the coded identifier (see above) and does not appear to explicitly teach but Miles teaches:
sending decoding information to enable the coded identifier to be decoded. (e.g. [0372], [0384])

Claim 8, Singhal-Jang-Miles combination teaches: 
the decoding information comprises a reference code. (e.g. Miles [0372], [0384])
Same motivation as presented in claim 7 would apply.  
Claim 9, Singhal-Jang-Miles combination teaches:
the decoding information is recorded in a table. (e.g. Miles [0372], [0384])
Same motivation as presented in claim 7 would apply.  
Claim 10, Singhal-Jang-Miles combination teaches:
the decoding information is sent to the recipient separately from the data packet. (e.g. Miles [0372], [0384])
Same motivation as presented in claim 7 would apply.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this Office action:
US 2018/0124013 discloses a system for enforcing privacy addressing including determining a station is using a media access control (MAC) address based on information included in a packet received from the station, create a temporary address, and replace at least a portion of a host Internet protocol (IP) address in the header of the packet with the temporary address to hide the full host IP address of the station to enforce privacy addressing of the station.
US 8,862,537 discloses a method for obfuscating data. A processor identifies structured information in log data. The structured information is transformed in a manner that preserves the structure to form transformed raw data. The transformed raw data is sent to a remote analysis engine. The remote analysis engine receives a query and responds to the query by providing as results at least a portion of the transformed raw data. A processor is configured to de-transform the transformed raw data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Primary Examiner, Art Unit 2436